                                                                                                  Case 2:20-cv-08035-SVW-JPR Document 101-1 Filed 03/23/21 Page 1 of 4 Page ID #:641



                                                                                                               1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                   lauren.grochow@troutman.com
                                                                                                               2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   5 Park Plaza, Suite 1400
                                                                                                               3   Irvine, CA 92614-2545
                                                                                                                   Telephone: 949.622.2700
                                                                                                               4   Facsimile: 949.622.2739
                                                                                                               5   DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                   daniel.anziska@troutman.com
                                                                                                               6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   875 Third Avenue
                                                                                                               7   New York, NY 10022
                                                                                                                   Telephone: 212.704.6000
                                                                                                               8   Facsimile: 212.704.6288
                                                                                                               9   [Counsel continued on next page.]
                                                                                                              10   Attorneys for Defendants
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                   SMART KING LTD., JIAWEI WANG, and CHAOYING DENG
                                                                                                              11   and Defendant and Counterclaimant FARADAY&FUTURE INC.
                                                                                                              12                          UNITED STATES DISTRICT COURT
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              14                                   WESTERN DIVISION
                                                                                                              15   HONG LIU,                                     Case No. 2:20-cv-08035-SVW-JPR
                                                                                                              16                    Plaintiff,                  Honorable Stephen V. Wilson
                                                                                                              17           v.                                   DISCOVERY MOTION
                                                                                                              18   FARADAY&FUTURE INC.,                         DECLARATION OF LAUREN E.
                                                                                                                   SMART KING LTD., JIAWEI                      GROCHOW IN SUPPORT OF
                                                                                                              19   WANG, and CHAOYING DENG,                     JOINT STIPULATION RE:
                                                                                                                                                                DEFENDANTS’ MOTION TO
                                                                                                              20                    Defendants.                 COMPEL PLAINTIFF’S
                                                                                                                                                                PRODUCTION OF DOCUMENTS
                                                                                                              21                                                AND FURTHER RESPONSE TO
                                                                                                                                                                DEFENDANTS’ REQUEST FOR
                                                                                                              22                                                PRODUCTION, SET ONE
                                                                                                              23                                                 Date:    April 15, 2021
                                                                                                                                                                 Time:    10:00 a.m.
                                                                                                              24                                                 Place:   Courtroom 690
                                                                                                                   AND RELATED COUNTERCLAIM.                     Judge:   Hon. Jean P. Rosenbluth
                                                                                                              25
                                                                                                                                                                 Discovery Cutoff Date: April 23, 2021
                                                                                                              26                                                 Pre-Trial Conf:        Waived
                                                                                                                                                                 Trial Date:            June 8, 2021
                                                                                                              27
                                                                                                              28
                                                                                                                   114190404
                                                                                                                      DECLARATION OF LAUREN E. GROCHOW IN SUPPORT DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S
                                                                                                                        PRODUCTION OF DOCUMENTS AND FURTHER RESPONSE TO REQUEST FOR PRODUCTION, SET ONE
                                                                                                  Case 2:20-cv-08035-SVW-JPR Document 101-1 Filed 03/23/21 Page 2 of 4 Page ID #:642



                                                                                                               1    [continued counsel]
                                                                                                               2    MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                    mackenzie.willow-johnson@troutman.com
                                                                                                               3    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                    305 Church at North Hills Street, Suite 1200
                                                                                                               4    Raleigh, NC 27609
                                                                                                                    Telephone: 919.740.9949
                                                                                                               5    Facsimile: 704.998.4051
                                                                                                               6
                                                                                                               7
                                                                                                               8
                                                                                                               9
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                              14
                                                                                                              15
                                                                                                              16
                                                                                                              17
                                                                                                              18
                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   114190404                                  -2-
                                                                                                                      DECLARATION OF LAUREN E. GROCHOW IN SUPPORT DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S
                                                                                                                        PRODUCTION OF DOCUMENTS AND FURTHER RESPONSE TO REQUEST FOR PRODUCTION, SET ONE
                                                                                                  Case 2:20-cv-08035-SVW-JPR Document 101-1 Filed 03/23/21 Page 3 of 4 Page ID #:643



                                                                                                               1       I, Lauren Grochow, declare as follows:
                                                                                                               2           1.   I am an attorney with the law firm of Troutman Pepper Hamilton
                                                                                                               3   Sanders LLP, counsel for Defendants Smart King Ltd., Jiawei Wang, and Chaoying
                                                                                                               4   Deng and Defendant and Counterclaimant Faraday&Future Inc. (collectively
                                                                                                               5   “Defendants”) in this action. I have personal knowledge as to all matters set forth
                                                                                                               6   herein, and if called to testify as a witness, I could and would do so. I submit this
                                                                                                               7   declaration in support of the Joint Stipulation Re: Defendants’ Motion to Compel
                                                                                                               8   Plaintiff Hong Liu’s Production of Documents and Further Response to
                                                                                                               9   Defendants’ Requests for Production (Set One) (the “Motion”).
                                                                                                              10           2.   On January 29, 2021, Defendants served their Requests for Production,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   Set One (the “Requests”) on Liu. A true and correct copy of those Requests are
                                                                                                              12   attached hereto as Exhibit 1.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13           3.   On February 16, 2021, Liu responded to those Requests without
                                                                                                              14   making a document production. A true and correct copy of those Requests are
                                                                                                              15   attached hereto as Exhibit 2.
                                                                                                              16           4.   On February 24, 2021, I sent a letter to counsel for Plaintiff Hong Liu
                                                                                                              17   (“Liu”) detailing various deficiencies in Liu’s responses to the Requests (the
                                                                                                              18   “February 24 Letter”). A true and correct copy of that letter is attached hereto as
                                                                                                              19   Exhibit 3.
                                                                                                              20           5.   On March 2, 2021, during a meet and confer call with Liu’s counsel
                                                                                                              21   Jake Nachmani, which was scheduled to address a separate issue in the above-
                                                                                                              22   captioned matter, I followed up with Liu’s counsel regarding the February 24 Letter
                                                                                                              23   and asked whether Liu intended to make a document production as Liu had not yet
                                                                                                              24   made a document production in response to the Requests. Liu’s counsel confirmed
                                                                                                              25   that a document production would be forthcoming later that week or early the next
                                                                                                              26   week and that they would address the issues in the February 24 Letter separately. I
                                                                                                              27   reminded Liu’s counsel that their deadline for responding to the February 24 Letter
                                                                                                              28   under Local Rule 37-1 was approaching, and Liu’s counsel acknowledged that
                                                                                                                   114190404                                  -3-
                                                                                                                      DECLARATION OF LAUREN E. GROCHOW IN SUPPORT DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S
                                                                                                                        PRODUCTION OF DOCUMENTS AND FURTHER RESPONSE TO REQUEST FOR PRODUCTION, SET ONE
                                                                                                  Case 2:20-cv-08035-SVW-JPR Document 101-1 Filed 03/23/21 Page 4 of 4 Page ID #:644



                                                                                                               1   deadline. During this call, I also followed up with Mr. Nachmani regarding
                                                                                                               2   Defendants’ request that Liu sit for an independent medical examination and
                                                                                                               3   Mr. Nachmani confirmed that Liu would be amenable to doing so.
                                                                                                               4           6.    On March 9, 2021 Liu made a limited production of 125 documents.
                                                                                                               5   A review of those documents reflects that, despite committing to produce
                                                                                                               6   documents responses to many of the Requests, Liu did not do so. For example, Liu
                                                                                                               7   does not appear to have produced any documents responsive to Requests Nos. 10-
                                                                                                               8   14, 16-17, 24, 31-32, and 34-42.
                                                                                                               9           7.    On March 10, 2021, during another meet and confer call regarding
                                                                                                              10   deposition scheduling, I again followed up as to whether Liu would be producing
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   more documents and whether he would be amending his responses. Liu’s counsel
                                                                                                              12   Mr. Nachmani indicated that Liu would be producing additional documents relating
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   to Liu’s physical and emotional damages, but refused to commit to amending Liu’s
                                                                                                              14   responses.
                                                                                                              15           8.    As of the date of this declaration, Liu has not made any supplemental
                                                                                                              16   production or provided amended responses to the Requests.
                                                                                                              17           9.    The Parties stipulated to a case schedule that was entered by the Court
                                                                                                              18   on March 12, 2021, which is the latest orders setting forth a case schedule in the
                                                                                                              19   above captioned matter. A true and correct copy of the court-entered stipulation is
                                                                                                              20   attached hereto as Exhibit 4.
                                                                                                              21           I declare under penalty of perjury that the foregoing is true and correct.
                                                                                                              22   Executed on March 15, 2021 at Laguna Hills, California.
                                                                                                              23                                            /s/ Lauren E. Grochow
                                                                                                              24                                                   Lauren E. Grochow
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   114190404                                  -4-
                                                                                                                      DECLARATION OF LAUREN E. GROCHOW IN SUPPORT DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S
                                                                                                                        PRODUCTION OF DOCUMENTS AND FURTHER RESPONSE TO REQUEST FOR PRODUCTION, SET ONE
